DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, received in the 01/18/2022 Response, have been fully considered and are responded to as follows: 
Applicant’s arguments with respect to claim(s) 1 and 5-10 have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection of record for responding to allegations, teachings, and matters specifically challenged in the argument.
In the Claims
As to Claims 2-4:
Canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0026632 to Acharya et al. (Acharya) in view of Applicant's Admitted Prior Art (AAPA- from 02/08/2021 Non-Patent Literature and 08/18/2020 NPL in US Pat App 16/244,536)- Japanese Patent Application Publication laid-open No. 2015225825-20151214 2017 to Tanaka et al. (Tanaka) [citations based on WIPO translation site].
As to Claim 1:
Acharya discloses, in FIG(s). 2; and by way of background FIG. 1:
a power supply device (125) capable of providing a stable power to a control circuit ("switch control 120"), 
wherein the control circuit is configured to control a circuit breaker ("switch circuitry 105") connected to a power system (200;  ¶ [0029]), 

wherein the power circuit includes: 
a semiconductor switch element (205) having 
an input terminal (drain terminal of 205) connected to a first node (229- upper) for receiving a direct current (225;  ¶ [0027]), and 
an output terminal (source of 205) connected to a reference node (229- lower), 
wherein the reference node has a voltage lower than a voltage of the first node (¶ [0027]); 
a first voltage drop element (210) disposed between the first node and a second node (gate of 205), 
wherein the second node is connected to a switching terminal of the semiconductor switch element (gate of 205; ¶ [0024] - ¶ [0031]), 
a second voltage drop element (220) disposed between the second node and the reference node (¶ [0024] - ¶ [0031]), 
wherein the second voltage drop element is connected in series with the first voltage drop element (first node 229- upper, 210, gate of 205, 220, reference node 229- lower;  ¶ [0024] - ¶ [0026]); and . . . 
 . . . wherein the semiconductor switching element is configured to: 
when a gate voltage applied to the switching terminal rises, increase a magnitude of a current flowing from the first node to the reference node (it is noted that these "gate voltage" limitations state and describe the basic operational characteristics of a transconductance device such as a MOSFET.  As such, these limitations are inherent and do not add any novelty beyond the basic description of what any MOSFET device would provide.  Accordingly, these limitations provide no patentable distinction over the disclosures of Acharya, such as in "MOSFET 205;" which is disclosed as an identical device, i.e. a MOSFET whose operation is described by essentially the same language), and 
 Acharya, such as in "MOSFET 205;" which is disclosed as an identical device, i.e. a MOSFET whose operation is described essentially by the same language), and
wherein when a voltage higher than a first breakdown voltage is applied across the first voltage drop element ("The Zener voltage (or the breakdown voltage) of the first Zener diode facilitates controlling the voltage at which point the MOSFET will be activated [also referred to interchangeably herein as ‘activating voltage’]"; ¶ [0024] - ¶ [0031]), the first voltage drop element electrically conducts to charge the capacitor (¶ [0024] - ¶ [0026];  the capacitor and its charging disclosed below in Tanaka as 229).  
However, Acharya is not used to disclose:
 . . . a capacitor disposed between the second node and the reference node, 
wherein the capacitor is connected in parallel with the second voltage drop element, . . . 
Tanaka discloses, in FIG(s). 17:
. . . a capacitor (229) disposed between the second node (disclosed above in Acharya as gate of 205; and herein as gate terminal of 207) and the reference node (disclosed above in Acharya as ‘229- lower’; and herein as node connected to by lower term of 229 and source node of 207; ¶ [0072]), 
wherein the capacitor is connected in parallel with the second voltage drop element (FIG. 17;  229 ║ 213;  where it was disclosed above in Acharya as the second voltage drop element;  and herein as zener diode 213;  where the capacitor 229 is introduced as a delay element modulating the on-regulation of MOSFET 207, which is considered to map, in the present application, to the charging of capacitor 125 
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art, to have modified the apparatus for limiting voltage across a switch disclosed by Acharya, by incorporating the lighting device, disclosed by Tanaka, in order to prevent a failure of a device for supplying power which is (erroneously) connected to various load conditions (Tanaka; Abstract).
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein when a voltage higher than a second breakdown voltage is applied across the second voltage drop element, the second voltage drop element electrically conducts to allow the gate voltage applied to the second node to be kept below the second breakdown voltage.  
However, Acharya further discloses, in FIG. 2:
wherein when a voltage higher than the second breakdown voltage is applied across the second voltage drop element, the second voltage drop element electrically conducts to allow the gate voltage applied to the second node to be kept below the second breakdown voltage ("[t]he second Zener diode is selected to protect the MOSFET from exceeding the maximum gate-to-source voltage;" ¶ [0026], ¶ [0024] - ¶ [0031]).  
As to Claim 6:
All of the claim limitations have been discussed with respect to claim 5 above, except for wherein the second breakdown voltage is lower than an allowable maximum gate threshold voltage at the switching terminal of the semiconductor switch element.  
Acharya further discloses, in FIG. 2:
wherein the second breakdown voltage is lower than an allowable maximum gate threshold voltage at the switching terminal of the semiconductor switch element ("[t]he second Zener diode is selected to protect the MOSFET from exceeding the maximum gate-to-source voltage;" ¶ [0026], ¶ [0024] - ¶ [0031]).  
As to Claim 7:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein when a magnitude of the direct current input to the power circuit increases, the gate voltage applied to the switching terminal rises, 
wherein when the magnitude of the direct current input to the power circuit decreases, the gate voltage applied to the switching terminal drops.  
However, Acharya further discloses, in FIG. 2:
wherein when a magnitude of the direct current input to the power circuit increases, the gate voltage applied to the switching terminal rises (¶ [0030]), 
wherein when the magnitude of the direct current input to the power circuit decreases, the gate voltage applied to the switching terminal drops (¶ [0030]).  
As to Claim 8:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the power circuit further includes a current-limiting resistor disposed between the first voltage drop element and the first node.  
However, Tanaka further discloses, in FIG. 17:
wherein the power circuit further includes a current-limiting resistor (208) 121 disposed between the first voltage drop element (disclosed above in Acharya as 210; and herein as 211) and the first node Acharya as ‘229- upper’; and herein as upper node of 200, 202, 205 connected to 210, 211).  
As to Claim 9:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the semiconductor switch element includes a metal oxide semiconductor field effect transistor (MOSFET), a power transistor, a thyristor, or an insulated gate bipolar transistor (IGBT).  
However, Acharya further discloses, in FIG. 2:
wherein the semiconductor switch element includes a metal oxide semiconductor field effect transistor (MOSFET), a power transistor, a thyristor, or an insulated gate bipolar transistor (IGBT) (¶ [0024] - ¶ [0031]).  
As to Claim 10:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein each of the first voltage drop element and the second voltage drop element includes a respective Zener diode.
However, Acharya further discloses, in FIG. 2:
wherein each of the first voltage drop element and the second voltage drop element includes a respective Zener diode (¶ [0024] - ¶ [0031]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849